                     Case 7:19-cr-00548-KMK Document 50 Filed 04/27/21 Page 1 of 2

- -~   GFFieEs-eF--FREE>ERIE:K P~ HAFETL LLC
       ATTORNEYS AT LAW




       420 LExlNGTON AVENUE SUITE 2818
       NEW YORK, NY 10170                                         MEMO ENDORSED
       TELEPHONE: (2 I 2) 997-7 400
       TELECOPIER. (2 I 2) 997-7646


                                                                                                April 20, 2021
       VIAECF
       Hon. Kenneth M. Karas
       United States District Judge
       United States District Court
       Southern District of New York
       The Hon. Charles L. Brieant Jr.
       Federal Building and United States Courthouse
       300 Quarropas St.
       White Plains, NY 10601-4150
                         Re:       United States v. Gabriel Letizia Jr.,
                                        19-CR-548 (KMK)
       Dear Judge Karas:

               The Court today approved my request that the guilty plea proceeding for my client
       Gabriel Letizia in May be conducted remotely. The government advised me today that, pursuant
       to the CARES Act and the standing order of Chief Judge McMahon dated December 18, 2020,
       the Court needs to make a finding that the plea proceeding "cannot be further delayed without
       serious harm to the interests of justice." I am submitting this supplement letter for the purpose of
       requesting the Court to make that finding .
               This matter, commencing with the investigation in 2017 and resulting in indictment in
       2019, has now been pending against Mr. Letizia for four years. It has caused serious stress in his
       life and he now has significant cardiac problems. He wishes to proceed as soon as possible
       with the guilty plea and that it not be postponed any further.
               I also want to note that the change of plea proceeding has been scheduled for May 4. In
       my letter to the Court yesterday I mistakenly stated that it was scheduled for May 14. I apologize
       for that error and request that the Court reinstate the previously scheduled date of May 4 for the
       change of plea proceeding.
       Granted. The Court finds that further delay of the change of   Respectfully submitted,
       plea proceeding would risk serious harm to the interests of
       justice under the CARES Act.
                                                                               S/S
       So Ordered.
                                                                      Frederick P. Hafetz

       ~~ECF)
       4/27/21



                                                                                                                 ,   '
                  Case 7:19-cr-00548-KMK Document 50 Filed 04/27/21 Page 2 of 2

------,OFFieEs~ep-FREBER-I-eK- P:-H-AFEFc-1:-.t.--                 --------
        ATTORNEYS AT LAW




        420 LExlNGTON AVENUE SUITE 2818
        NEW YORK, NY 10170
        TELEPHONE: (212) 997-7400
        TELECOPIER. (2 I 2) 997-7646




                                                                                  .,   .   '   ...
